United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF THE ARMY, 51st SIGNAL
BATTALION ARMY, Seoul, South Korea,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Hee-Ja Kim, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1729
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2009 appellant filed a timely appeal from the April 15, 2009 merit decision
of the Office of Workers’ Compensation Programs concerning his entitlement to an attendant’s
allowance. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant is entitled to an attendant’s allowance in connection with
his work-related injuries.
FACTUAL HISTORY
The Office accepted that on September 4, 1968 appellant, then a 33-year-old foreign
national, working for the employing establishment as an automobile mechanic, sustained
multiple injuries, including pelvic, sacrum and coccyx fractures and paraplegia, when a truck he
was repairing rolled over and crushed him. Appellant was hospitalized immediately after the
accident and underwent more than a dozen authorized surgeries. He received continuous

medical care as an in-house patient at the Seoul Red Cross Hospital until late 1976. The Office
paid him compensation for total disability and extensive medical care, including the costs of
extended hospitalization.1
After his release from the hospital in 1976, appellant received an attendant’s allowance
necessitated by the fact that his work-related injuries rendered him incapable of caring for
himself.2 Due to a worsening of his work-related condition, he was readmitted as an in-house
patient at the Seoul Red Cross Hospital in February 2005. It appears that appellant continued to
receive payments for an attendant’s allowance.
In a March 31, 2008 report, Dr. Sang Yeol Suh, an attending internist, detailed
appellant’s numerous medical conditions and indicated that he continued to have residuals of the
September 4, 1968 work injury. Dr. Suh advised that appellant was admitted to the Seoul Red
Cross Hospital on February 14, 2005 with mental changes due to metabolic encephalopathy.
Appellant apparently suffered aspiration pneumonia and he had difficulty swallowing which led
to the need for tube feeding. Dr. Suh also listed a history of diabetes mellitus which was
diagnosed in 1972 and noted that due to his severe medical condition appellant had received inpatient care for nearly 35 months. Appellant was still in need of hospital care due to the risk of
complications related to diabetes and other conditions, his use of a Levin tube for a liquid diet,
checking of his blood sugar four times a day due to frequent hypoglycemic attacks and checking
of his vital signs three times a day. Dr. Suh concluded that appellant’s chronic conditions
necessitated continued live-in hospital care.
In a March 10, 2009 notice, the Office advised appellant that it proposed to terminate his
attendant’s allowance. It noted that the March 31, 2008 report of Dr. Suh established that he was
currently in need of in-house hospital care for the last three years at the Seoul Red Cross
Hospital. The Office indicated that on October 28, 1978 appellant was advised that the
attendant’s allowance would cease if he returned to the hospital. It stated that it had paid bills
from the Seoul Red Cross Hospital for his in-house treatment and care and noted, “Therefore, the
weight of the medical evidence in your file demonstrates that you no longer have any entitlement
to an attendant’s allowance for the residuals of the September 4, 1968 injury because your care is
provided in-house by the Seoul Red Cross Hospital.” The Office provided appellant 30 days to
submit evidence and argument contesting the proposed termination.
In a March 25, 2009 letter, the Director of the Seoul Red Cross Hospital requested
payment from the Office for unspecified charges. In an April 15, 2009 decision, the Office
terminated appellant’s attendant’s allowance effective April 12, 2009. It found that evidence
“sufficient to alter the recommendation to terminate your compensation for wage loss has not
been received.”
1

Appellant received disability compensation under the Special Schedule for Korean Labor Law.

2

It is not entirely clear from the record how consistently appellant received Office payments which could be
characterized as attendant’s allowances. The record makes reference in some documents to payments for
“domiciliary care” which included “room, board and practical nursing services.” The record contains an October 28,
1976 document completed by “Ed Ducey, Deputy Commissioner” which indicates that appellant understood that his
attendant’s allowance would end if he returned to the hospital.

2

LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances, and supplies prescribed or recommended by a qualified physician,
which the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period
of disability, or aid in lessening the amount of the monthly compensation.”3 Under the Act, once
the Office has accepted a claim it has the burden of justifying termination or modification of
compensation benefits.4 In making a determination regarding entitlement to compensation
benefits, the Office is required by statute and regulation to make findings of fact.5 Office
procedure further specifies that a final decision of the Office must include findings of fact and
provide clear reasoning which allows the claimant to “understand the precise defect of the claim
and the kind of evidence which would tend to overcome it.”6 These requirements are supported
by Board precedent.7
Under 5 U.S.C. § 8111(a) of the Act, the Office may pay an attendant’s allowance when
“the service of an attendant is necessary constantly because the employee is totally, blind, or has
lost the use of both hands or both feet, or is paralyzed and unable to walk, or because of other
disability resulting from the injury making him so helpless as to require constant attendance.”
Under this provision, the Office may pay an attendant’s allowance upon finding that a claimant is
so helpless that he is in need of constant care. The claimant is not required to need around-theclock care. He only has a continually recurring need for assistance in personal matters. The
attendant’s allowance, however, is not intended to pay an attendant for performance of domestic
and housekeeping chores such as cooking, cleaning, or doing the laundry. It is intended to pay
an attendant for assisting a claimant in his personal needs such as dressing, bathing or using the
toilet.8
ANALYSIS
The Office accepted that on September 4, 1968 appellant sustained multiple injuries,
including pelvic, sacrum and coccyx fractures and paraplegia and he received continuous
medical care as a live-in patient at the Seoul Red Cross Hospital until 1976. After his release
3

5 U.S.C. § 8103.

4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

7

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

8

See Grant S. Pfeiffer, 42 ECAB 647 (1991). Where the evidence of record, including medical opinion evidence
from the physician chosen by the claimant to provide treatment, establishes that an attendant’s allowance should be
terminated, the claimant is to be given pretermination notice and the opportunity to respond. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.9 (June 2003).

3

from the hospital in 1976, appellant received an attendant’s allowance necessitated by the fact
that his work-related injuries rendered him incapable of caring for himself. His condition
worsened and in February 2005 he was readmitted as an in-house patient at the Seoul Red Cross
Hospital. Appellant continued to receive periodic payments for an attendant’s allowance.
The Board finds that the Office has not provided adequate facts and findings in
connection with its decision determining that appellant was not entitled to an attendant’s
allowance. Under these circumstances appellant would not understand the precise defects of his
claim and how to overcome them.
The Office noted that it had relied on the March 31, 2008 report of Dr. Suh, an attending
internist, in determining that appellant was no longer in need of an attendant’s allowance.
Dr. Suh stated that appellant was still in need of hospital care due to the risk of complications
related to diabetes and other conditions, his use of a Levin tube for a liquid diet, checking of his
blood sugar four times a day due to frequent hypoglycemic attacks and checking of his vital
signs three times a day. The Office did not adequately explain, however, the nature of
appellant’s receipt of an attendant’s allowance and why it was no longer necessary. As noted, an
attendant’s allowance is paid when a claimant needs constant care to assist in his personal needs
such as dressing, bathing or using the toilet. While the record contains indications that the Office
made payments to the Seoul Red Cross Hospital, the purposes of these payments are not clear
and the Office has not explained whether or not they adequately covered the types of personal
needs services that would be performed by an attendant.
For these reasons, the Office’s stated justification for finding that appellant is not entitled
to an attendant’s allowance is insufficient. The case will be remanded to the Office for the
provision of additional facts and findings in support of its determination.9 After such
development it deems necessary, the Office shall issue an appropriate decision regarding
appellant’s entitlement to an attendant’s allowance.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant is
entitled to receive an attendant’s allowance in connection with his work-related injuries. The
case is remanded to the Office for further development.

9

See supra notes 7 and 8.

4

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: May 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

